Locke&emdash;Judge, delivered the
delivered theopinion of the court, tins t'ulaily'°1<1'deed is void, in as much as the common law does not permit a right of entry to be transferred or sold, and for the reason assigned in Co. Lit. 314, “ to avoid main- tenance, suppression of right, and stirring up suits; and therefore nothing in action, entry, or re-entry can be gran- ted over; for so under colour thereof pretended titles might bo granted to great men, whereby i ight might be trodden down and the weak oppressed, which the common law for- biddetb; as men to grant before they be in possession.’* This question has been so often decided- in this state, that the court thought it had long since been at rest and would and would *115«ever be revived. — Lei judgment be entered for the «-..a